                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 1:14CR65
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER ON VIOLATION OF
                                            )        CONDITIONS OF SUPERVISED
                                            )        RELEASE
MYRIO NICKERSON,                            )
                                            )
                      DEFENDANT.            )


       A violation report was filed in this case on January 7, 2019. The Court referred

this matter to Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings

and to file a report and recommendation. Magistrate Judge Burke reported that a

supervised release violation hearing was held on January 24, 2019. The defendant

admitted to the following violations:

          1.   Failure to Submit Drug Screens;
          2.   Failure to Keep Scheduled Appointments with Supervising Officer.

       The magistrate judge filed a report and recommendation on January 28, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.

       A final supervised release violation hearing was conducted on February 27, 2019.
Defendant Myrio Nickerson was present and represented by Attorney Debra Migdal. The

United States was represented by Assistant United States Attorney Brendan

O’Shea. United States Probation Officer Jennifer Giammarco was also present at the

hearing.

       No objections were filed to the report and recommendation of the

magistrate judge. Upon review, the Court adopts the report and recommendation of the

magistrate judge and finds the defendant to be in violation of his terms and

conditions of his supervised release.

       The Court continues the sentencing for six months, until August 27, 2019 at 10:00

a.m., to allow the defendant additional time to demonstrate that he is capable of

complying with his conditions of supervised release. At the end of the six-month period,

if the defendant has been compliant with his supervised release, the probation officer may

(although is not requested to) request the violations to be withdrawn. Should the Court be

notified at any time prior to the sentencing hearing that the defendant is not in

compliance, the Court will proceed immediately to sentencing.

       IT IS SO ORDERED.


Dated: February 27, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            2
